t c memo united_states tax_court ronald lee bonaccorso petitioner v commissioner of internal revenue respondent docket no filed date ronald lee bonaccorso pro_se anne d melzer for respondent memorandum opinion cohen judge respondent determined deficiencies of dollar_figure and dollar_figure in petitioner’s federal income taxes for and respectively respondent also determined additions to tax of dollar_figure and dollar_figure under sec_6651 and dollar_figure and dollar_figure under sec_6654 for those years respectively at the time of trial respondent filed a motion for sanctions under sec_6673 unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue background all of the facts have been stipulated and the stipulated facts are incorporated as our findings by this reference petitioner resided in new york at the time that he filed his petition during and frontier telephone of rochester paid petitioner compensation of dollar_figure and dollar_figure respectively hsbc bank usa paid petitioner dollar_figure of interest_income in each year level county bank of boston paid petitioner dollar_figure of dividends in and equiserve paid petitioner dollar_figure of dividends in during level county bank of boston paid petitioner dollar_figure of gross_proceeds from the sale of stocks and bonds petitioner has offered no proof of any basis in the stocks and bonds sold during equiserve paid petitioner dollar_figure of gross_proceeds from the sale of stocks and bonds petitioner has offered no proof of any basis in the stocks and bonds sold during western regional otb corp paid petitioner dollar_figure of gross_proceeds from gambling petitioner has offered no proof of any gambling_losses incurred in the same taxable_year petitioner filed form sec_1040 u s individual_income_tax_return for and showing on every line except the line for withholding credits line the line showing total payments line and the lines showing refunds due line sec_66 and sec_67a to each form_1040 he attached a copy of his form_w-2 wage and tax statement for the year and a letter summarizing his legal arguments the arguments included that no sections of the internal_revenue_code established an income_tax_liability required him to file a return or authorized the procedures followed by the internal_revenue_service petitioner did not make any estimated_tax payments for or discussion in the petition in this case petitioner did not state any facts or assign any errors in respondent’s determination of taxable_income and tax the petition merely repeated petitioner’s claim that i found no code section that made me liable for any income_tax the arguments that petitioner attached to his form sec_1040 for and have been long recognized as stale groundless and frivolous sec_1 imposes an income_tax on petitioner’s taxable_income sec_63 defines taxable_income as gross_income minus deductions all of the categories of income received by petitioner during the years in issue are specified in sec_61 which provides in relevant part sec_61 gross_income defined a general definition --except as otherwise provided in this subtitle gross_income means all income from whatever source derived including but not limited to the following items compensation_for services including fees commissions fringe_benefits and similar items gains derived from dealings in property interest dividends petitioner’s arguments to the contrary have been consistently rejected and characterized as frivolous in innumerable cases no further discussion of them is merited see 737_f2d_1417 5th cir 120_tc_163 petitioner stipulated that he had presented no evidence of basis that would reduce the proceeds he received from the sale of stock and that he offered no proof of any gambling_losses that would offset his gambling winnings he has not suggested that he had any deductions beyond the standard_deduction allowed by respondent in the statutory_notice_of_deficiency the stipulated facts also satisfy respondent’s burden of going forward with respect to additions to tax see cabirac v commissioner supra pincite 116_tc_438 petitioner was allowed time after the case was submitted to respond to respondent’s motion for sanctions under sec_6673 which provides sec_6673 tax_court proceedings -- procedures instituted primarily for delay etc --whenever it appears to the tax_court that-- a proceedings before it have been instituted or maintained by the taxpayer primarily for delay b the taxpayer’s position in such proceeding is frivolous or groundless or c the taxpayer unreasonably failed to pursue available administrative remedies the tax_court in its decision may require the taxpayer to pay to the united_states a penalty not in excess of dollar_figure petitioner did not file a response to the motion because petitioner’s arguments are frivolous and groundless and because the record compels the conclusion that this proceeding was instituted and maintained primarily for delay respondent’s motion will be granted and a penalty will be awarded to the united_states in the amount of dollar_figure petitioner is also advised that appellate courts have ordered sanctions for frivolous appeals in similar cases see 791_f2d_68 7th cir 770_f2d_17 2d cir 751_f2d_116 2d cir affg tcmemo_1984_223 to reflect the foregoing an appropriate order and decision for respondent will be entered
